                                       Case 3:19-cv-02881-WHA Document 105 Filed 10/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ISAAC WOLF,
                                  11                  Plaintiff,                             No. C 19-02881 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   UNIVERSITY PROFESSIONAL &                             JUDGMENT
                                       TECHNICAL EMPLOYEES,
                                  14
                                       COMMUNICATIONS WORKERS OF
                                  15   AMERICA LOCAL 9119; JANET
                                       NAPOLITANO, in her official capacity as
                                  16   President of the University of California;
                                       and XAVIER BECERRA, in his official
                                  17   capacity as Attorney General of California,
                                  18                  Defendants.
                                  19

                                  20        For the reasons stated in the accompanying order granting defendants’ motions for
                                  21   summary judgment and denying plaintiff’s motion for summary judgment, FINAL
                                  22   JUDGMENT IS HEREBY ENTERED in favor of University Professional & Technical
                                  23   Employees, Communications Workers of America Local 9119 (“UPTE”), Michael Drake
                                  24   (successor to Janet Napolitano), in his official capacity as the President of the University of
                                  25   California, and Xavier Becerra in his official capacity as the Attorney General of California,
                                  26   and against Isaac Wolf.
                                  27        IT IS SO ORDERED.
                                  28   Dated: October 29, 2020.
                                       Case 3:19-cv-02881-WHA Document 105 Filed 10/29/20 Page 2 of 2




                                   1

                                   2
                                                                                WILLIAM ALSUP
                                   3                                            UNITED STATES DISTRICT JUDGE
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          2
